department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date uil org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court ___ certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx as agreed to by you pet the signed form_6018 dated november 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt you have provided no information regarding your receipts purpose expenditures or activities you have not established that the org has been operated exclusively for an exempt_purpose you have failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information and establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations not extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations sincerely yours department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org address s dearborn room attn fred kluss ms chi chicago il taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org legend org organization name xx date co-1 company issues revocation of an organization granted exemption under sec_501 facts the purpose of the organization per their organizing documents is org was recognized as an organization exempt under sec_501 in september of 20xx to receive and administer funds for the purpose of providing education to recovering alcoholics and recovering substance abuse users teaching them the way to remove stabilize and or isolate barriers as well as teach them how to conduct an effective job search that will enable them to return as a productive member of society as stated in their articles of incorporation the financing of the organization per the articles of incorporation is contributions and faith-based initiative grants to be received from in the year ending december 20xx the organization reportedly received one contribution in the amount of dollar_figure from co-1 investors further research indicates that one of the officers has ties the 990-ez to this company shows expenses of dollar_figure in travel expenditures with the difference of dollar_figure retained in the organization it was later stated that the money was donated by this officer for payments to contractors dollar_figure in occupancy expenses dollar_figure a third-party referral the 990-ez for the year ending december 20xx was pursuant to records substantiating the contribution and expenses for the year and selected for audit information regarding the third-party referral was requested from the organization the requested records were never provided it was indicated a former officer was holding these records and would not turn them over to the current leadership the third-party referral indicated that the organization submitted a loan proposal trying to secure dollar_figure in financing to purchase develop and execute a lake land project in time share condominiums the proposal dated august 20xx was written on org letterhead and referenced org as the driving source of the project pro forma financials were attached as well as details indicating that org had already secured a preliminary agreement to receive dollar_figure out of the dollar_figure needed from the project from an outside investor the third-party referral provided details indicating that independent research showed that various statements in the loan proposal were false and or enhanced such as the fact that the supposed investor of dollar_figure indicated that they had no business relationship with org form 886-aev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year petiod ended explanation of items department of the treasury - internal_revenue_service 20xx12 org as previously indicated this proposal was sent to the organization was unable to provide details on how this proposal fit into their exempt_purpose it was also indicated that the individual who was chiefly operating the organization during the time of the proposal had died on april 20xx it was confirmed that this individual was chiefly involved with the project per the third-party referral there however is one other individual who was mentioned in the third-party referral who is still involved with the organization per a current listing of officers the organization for comment the fact that the proposal is dated just before the organization was granted exemption is a point of contention the detail of the project suggests that the organization had to have had some indications that it was going to try to involve itself in such a business venture at the time they filed their application the proposal details the organization being involved in an activity that is purely commercial in nature and has no charitable basis the fact that the proposal purportedly contained false statements is also a point of contention the government has to insure that c organizations are not used inappropriately to serve private interests there is a concern that in this case c status may have been applied for in order to enhance the organization’s potential to receive loans another area of concern is the lack of substantiation organizations are required to keep records to show that they are performing exempt_activities that the receipts of the organization are legitimate that no expenditures are made for private purposes and that no assets have inured or are inuring to private interests based on the lack of substantiation and details surrounding the loan proposal for dollar_figure it can only be concluded that the organization has operated in a manner inconsistent with sec_501 and that being so their exempt status should be revoked effective january 20xx law sec_501 this section of the code provides that the following organizations are exempt from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org statements any political campaign on behalf of or in opposition to any candidate for public_office treasury provides that regulation sec_1_501_c_3_-1 a in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose treasury provides that regulation sec_1_501_c_3_-1 e an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_1_513-1 provides in part sec_513 specifies with certain exceptions that the phrase unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 or in the case of an organization described in sec_511 to the exercise or performance of any purpose or function described in sec_501 sec_53_4942_b_-1 provides that the term substantially_all shall mean percent or more thus if a foundation makes qualifying distributions directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose in an amount equal to at least percent of its adjusted_net_income it will be considered as satisfying the income test form 886-a cev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year petiod ended explanation of items department of the treasury - internal_revenue_service 20xx12 org described in this section even if it makes grants to organizations or engages in other activities with the remainder of its adjusted_net_income and with other funds in determining whether the amount of qualifying distributions made directly for the active_conduct of such exempt_activities equals at least percent of a foundation's adjusted_net_income a foundation is not required to trace the source of such expenditures to determine whether they were derived from income or from contributions insubstantial in this case is derived from the definition of substantially_all definitions of insubstantial noted in regulations case law etc range from the translation here would be of activity not relating to an exempt_purpose would be allowable revrul_72_369 1972_2_cb_245 indicates that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code this revenue_ruling states that providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit revproc_84_46 1984_1_cb_541 section provides that a ruling or determination_letter recognizing exemption may be revoked or modified the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or in the case of organizations to which sec_503 of the code applies engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change government’s position org was granted exemption under sec_501 this code section provides that organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals are exempt sec_1_501_c_3_-1 provides that an organization will not be regarded as operating exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose operational_test form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org sec_53_4942_b_-1 as well as other code sections and court cases provides a definition of substantially_all a sec_85 or more insubstantial therefore has been determined to be anywhere from -15 the 990-ez states that the organization’s program services for the year consisted of initial research into facilities and government compatibility with outreach program involving area communities and land development and fed land in the area as well as the review of possible land for the initial facilities location the only documentation that has been provided to substantiate their actual activities after they were granted exemption shows that the organization’s only primary and therefore substantial activity was trying to secure funds to start a commercial enterprise time share condominiums in description of program services detailed on the 990-ez the organization in pursuing this activity failed to meet the operational_test for the year ending december 20xx this commercial enterprise does not fit the sec_1_501_c_3_-1 provides that an organization must meet both the organizational_test and the operational_test tests the regulation provides that this organization is not exempt if an organization fails to meet either one of these org not meeting the operational_test has subjected their exemption to revocation sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of their activities is exempt if the operation of the trade_or_business is in furtherance of the organization’s exempt_purpose the business that org attempted to engage in is not related to the purpose for which they were granted exemption nor is the business related to any exempt_purpose specified in sec_501 revproc_1984_46 provides that the irs may retroactively revoke the exemption of an organization that omitted or misstated a material fact or operated in a manner materially different than originally represented the procedure further provides that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change org’s first year in operations as an exempt_organization is the same year for which it is being audited for thus the provisions for retroactive treatment are not relevant however the procedure does provide a framework for reclassifying or revoking an organization that misstates their methods of operations the provided for the year ending december 20xx provides a statement indicating what the organization’s exempt_purpose is and the activities they engaged in to accomplish that exempt_purpose this exempt_purpose and activities specified on the does not match the activities the organization was actually shown to have engaged in nor has form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org the organization provided evidence that its receipts and disbursements were legitimate and did not inure to private interests taxpayer’s position the taxpayer indicated that the board met and had initial discussions on dissolving the organization but had some considerations on maintaining the organization if the irs had no contention with them doing so conclusion all the facts have been considered and it’s been determined that the organization has not met the requirements for continued exemption as a 501_c_3_organization being granted c status is a privilege bestowed on organizations that have charitable purposes and activities that match those charitable purposes org has not shown that there activities match the purposes outlined in sec_501 e of charitable the organization’s exempt status therefore should be revoked effective january 20xx form 886-acev department of the treasury - internal_revenue_service page -6-
